Citation Nr: 0839167	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, including bronchitis and sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 17, 1970 to May 
8, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO which 
denied service connection for a chronic respiratory disorder, 
including bronchitis and sinusitis.  In January 2008, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that he was hospitalized for an upper 
respiratory infection in service in 1971, and that he has had 
chronic respiratory problems ever since.  The veteran 
testified that he was treated by private doctors, 
periodically since service, but that the physician who 
initially treated him after service died years ago and his 
medical records were no longer available.  

The evidentiary record includes a letter from a private 
physician (Dr. Settle) to the effect that he treated the 
veteran from 1974 to 1992, and that the veteran had a 
"tendency toward respiratory tract infections with 
bronchitis, sinusitis and mild wheezing."  Two letters from 
another private physician (Dr. Giannina), dated in September 
2003 and June 2004, were to the effect that the veteran 
reported a history of respiratory problems since service.  

The service medical records showed that the veteran was 
hospitalized for an upper respiratory infection at Madigan 
General Hospital for three days in February 1971, and was 
released to duty without restriction.  His service separation 
examination in April 1971 was negative for any history or 
pertinent abnormalities referable to any respiratory 
problems.  The first evidence of a respiratory disorder 
subsequent to service was with the filing of this claim in 
November 2003.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record shows treatment for a 
respiratory disorder in service, medical evidence of a 
current respiratory disorder, and evidence suggesting a 
possible relationship between the veteran's current 
respiratory problems and service.  However, the veteran has 
not been afforded a VA examination to determine the nature 
and etiology of any current respiratory disorder.  Therefore, 
one must be provided to him.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Part of VA's duty to assist under Veterans Claims Assistance 
Act of 2000 (VCAA) is to provide the veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability, and the evidence indicates that the 
current disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2008).  It should also be noted, 
that the duty to assist is not a one-way street and requires 
that the claimant cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal sources, 
such as private treatment records.  38 C.F.R. § 3.159(c)(1).  

In this regard, the Board notes that in December 2003, the RO 
requested that the veteran provide VA with authorization to 
obtain all treatment records from the private physician who 
claimed to have treated him for chronic respiratory problems 
beginning in 1974.  However, the veteran did not return the 
authorization request forms.  Similarly, at the personal 
hearing in January 2008, the veteran requested and was given 
an additional 60-days to obtain the private medical records 
and submit them to the Board.  To date, the veteran has not 
provided VA with these records.  Without the veteran's 
cooperation, VA is not able to obtain the relevant treatment 
records.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
respiratory problems since his discharge 
from service.  Of particular interest, 
are any treatment records from Dr. Settle 
from 1974 to 1992.  Thereafter, the AMC 
should attempt to obtain all identified 
records and associate them with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If any records identified by the veteran 
cannot obtain, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of any unsuccessful efforts in 
this regard.  

2.  The AMC should contact the National 
Personnel Records Center (NPRC) and 
request all available clinical records 
for hospitalization at Madigan General 
Hospital from February 27, to March 1, 
1971.  If no such records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  

3.  The veteran should be afforded a VA 
pulmonary evaluation to determine the 
nature and etiology of any identified 
respiratory disorder.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified current respiratory 
disorder is etiologically related to or a 
residual of the veteran's upper 
respiratory infection in service in 
February 1971, or otherwise related to 
service.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is unable to 
render a determination as to the 
etiology, she/he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

